Title: To Thomas Jefferson from James Doughty, Jr., 1 November 1803
From: Doughty, Jr., James
To: Jefferson, Thomas


          
            
              Sir
            
            Philada. November 1st. 1803
          
          With all diffidence do I approach the Chief Magistrate of my country; sensible that in averting his attention, but for a moment, from the interest He takes in the general welfare; I set by far too high an estimate on my own particular concerns.
          But, altho’ under these impressions, I make bold, Knowing the affability of Your Excellency, simply to prefer my suit, and leave the result to your wise discretion.—
          In the arrangements about to be made for a provisional or temporary government of the lately acquired territories, there will, no doubt, be wanting persons of trust and confidence, to fill and occupy certain stations, and discharge certain functions, under the appointment of the President of the United States;—to present myself to your Excellency as a person qualified for the discharge of any duties whatever—I am convinced would not be recommending myself in a manner, agreeable to your just sense of genuine modesty, and therefore will only state that my acquaintance with the Spanish and French Languages, (Especially with the Latter—that with the former being chiefly grammatical and without much practice) is such as would be very useful in that country; my education has been mercantile and my family and connexions are such, that I could present your Excellency, on being demanded, ample recommendations and a suitable guarantee—
          
          Having, perhaps, said more than is necessary on such an occasion, I must now beg your Excellency’s pardon for having thus obtruded my name into your presence: Should any notice be taken of this application, I shall feel myself obliged to strain every nerve for the Honor of my country—But, if otherwise, I shall console myself with reflecting, that your Excellency has chosen persons more worthy of your confidence and the confidence of their country.
          With such sentiments I shall still continue to be With Humble Esteem and most profound respect Your Excellency’s most faithful & most obedt: Servant
          
            
              James Doughty Junr
            
          
        